Order entered February 28, 1969, denying motion to dismiss the complaint, reversed oh the law and the complaint dismissed, with $50' costs and disbursements to defendant-appellant with leave to both plaintiffs, however, to apply to Special Term to serve an amended complaint on proper papers with reference to the first cause of action only. (See Andlou Prop. v. Grayck, 24 A D 2d 716.) The complaint fails to state a cause of action in libel per se and does not sufficiently allege special damage. (See Drug Research Corp. v. Curtis Pub. Co., 7 N Y 2d 435.) The second cause of action is dismissed. Plaintiffs may not fortify the alleged libel underlying the first cause of action by reliance upon a prior unrelated alleged libel. Concur — 'Stevens, P. J., Tilzer, Markewich, Nunez and McNally, JJ.